DETAILED ACTION
This Office Action is responsive to the Amendment filed 20 October 2021.  

Claims 1, 3-16, 18, 19 and 22 are now pending.  The Examiner acknowledges the 

amendments to claims 1-16, 18, 19 and 22, as well as the cancellation of claim 17.  

Claim 2 will also be regarded as cancelled for purposes of examination as the entirety of 

the claim has been deleted.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9, 15, 18 and 19 are objected to because of the following informalities: at line 2 of claim 9, “of bedwear” should apparently read --of the bedwear--; at line 2 of claim 15, “bedwear or bedding” should apparently read --the bedwear or bedding--; at line 4 of claim 18, “fractal shape;” should apparently read –fractal shape; wherein-- or --fractal shape, wherein--; at line 7 of claim 18, “shape raised” should apparently read –shape are raised--; at line 6 of claim 19, “fractal shape;” should apparently read –fractal shape; wherein-- or --fractal shape, wherein--; at line 9 of claim 19, “shape raised” should apparently read –shape are raised--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the step of “the person progressively focusing on finer details of portions of the tactile region to promote sleep of the person”.  Absent any direction as to whether or not the “progressively focusing” is implemented mentally or physically (such as with a finger), the specification is not enabling for how the step of “the person progressively focusing on finer details of portions of the tactile region to promote sleep of the person” would be achieved.  Paragraphs [0012] and [0029] of the instant publication describe moving a finger a plurality of times over one or more shapes of a tactile region enabling and promoting a “deeper and deeper focus” on the components being explored, but this does not provide one of ordinary skill the ability to ascertain how  “progressively focusing on finer details” .    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, 18, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 7 of claim 1, it is unclear what constitutes “the person progressive focusing on finer details of portions of the tactile region”.  For instance, it is unclear if this would constitute a mental step or a physical step.
Claim 3 recites “the generally fractal shape raised or recessed by at least 0.1mm is raised at least .01 mm” is grammatically unclear.
Claim 4 at line 2 recites the limitation "the series of shapes or patterns that get progressively smaller and/or more details".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is -- the series of shapes or patterns that get progressively smaller or larger--.
  At line 3 of claim 5, it is unclear if “a given direction” is the same as or different than “a given direction” recited at line 5 of claim 1.  A suggested amendment is – the given direction--.
In claim 6, it is unclear if “a simulated fractal shape or pattern” is the same as or in addition to “a generally fractal pattern” recited at line 6 of claim 1.
Claim 7 at line 3 recites the limitation "the tactile region being explored".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is -- the tactile region--.
At line 3 of claim 10, it is unclear if the limitations recited in parentheses are required by the claim or not.  For purposes of examination, it will not be considered as a positive recitation.  
  At line 6 of claim 18, it is unclear if “a given direction” is the same as or different than “a given direction” recited at line 3 of claim 18.  A suggested amendment is – the given direction--.
Claim 19 is indefinite because while it is directed to a method, it does not recite an active/positive step.  The preamble recitation of “modifying existing bedding or to add a patch having a tactile region” recites an intended result of the claim, but not a positive method step. 
  At line 8 of claim 19, it is unclear if “a given direction” is the same as or different than “a given direction” recited at line 5 of claim 19.  A suggested amendment is – the given direction--.
Claim 22 at line 2 recites the limitation "the patch".  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, 18, 19 and 22 are rejected under 35 U.S.C. 103) as being unpatentable over Johnson (U.S. Pub. No. 2015/0273178).  Regarding claims 1, 6 and 8, Johnson discloses a method of aiding sleep (comfort/calmness aids sleep [0004]), 101 is considered bedwear and touch stimulation enables engagement of texture area 103 (“tactile region”) ([0012]-[0014]), the tactile region 103 comprising a group of nested shapes or a series of shapes or patterns that get progressively smaller or larger in a given direction (see 103 of Fig. 1) or a generally/simulated fractal shape or pattern (smaller squares within a square as displayed in Fig. 1), the person focusing on the tactile region ([0003] and [0004]).  However, Johnson fails to disclose explicitly that Johnson teaches using a finger to touch and move the finger over the tactile region.  However, such would be obvious to one of ordinary skill in the art as Johnson teaches touch stimuli/”touch stimulation ([0010] and [0028]) and that the tactile regions are located on pockets and sleeves of a hoodie where hands/fingers are placed ([0012]-[0014]).   And while Johnson discloses focusing on the tactile region ([0003] and [0004]), Johnson fails to disclose explicitly that the person progressively focuses on finger details of portions of the tactile region.  However, such would be obvious to one of ordinary skill in the art as Johnson discloses details patterns of the tactile regions (Figs. 1 and 2) and in running a finger along the patterned, textured areas, finer details of the tactile regions would be realized.  
Regarding claim 3, while Johnson does not disclose explicitly that the group of nested shapes or a series of shapes or patterns that get progressively smaller or larger in a given direction of the tactile region are raised at least 0.01 mm relative to a surrounding region around the tactile region, Johnson makes such obvious as the textile region itself is embedded in a pocket of the hoodie, which would need to be at least .01 
Regarding claim 7, while Johnson does not disclose explicitly that the person repeatedly moves the finger in a given manner over all or at least part of the tactile region until the person develops focus, Johnson makes such obvious as Johnson discloses the textile region itself is embedded in a pocket of the hoodie and the hoodie incorporates the textile region in a discrete area, enabling improvement of focus and calmness over an extended period of time ([0003] and [0004]), thereby more likely to sleep.  Regarding claim 9, the tactile region 103 is provided at a front, side, arm, leg and/or torso area of the bedwear at a location so as to be easily accessible to the finger of the person (Fig. 1).  While Johnson does not disclose explicitly that the person is wearing the bedwear in bed and seeking to sleep, Johnson makes such obvious as Johnson discloses that interaction with the textile region enables improvement of focus and calmness over an extended period of time ([0003] and [0004]), thereby enabling sleep of the wearer.
 Regarding claim 11, the tactile region comprises a path or pathway for the finger to trace (geometric shapes are patterned as shown in Fig. 1, therefore providing a specific path/pathway).  Regarding claim 12, while Johnson does not disclose explicitly that the path or pathway is at least 1 cm long, Johnson makes such obvious as Johnson discloses that the textile region itself (which provides a pathway across the hoodie 
 Regarding claim 13, while Johnson does not disclose explicitly that the tactile region provides a path or pathway for the finger to trace that is less than 2 cm wide, Johnson makes such obvious as Johnson discloses that the textile region itself (which provides a pathway across the hoodie pocket) is embedded in the pocket of the hoodie, to be engaged by fingers of the user, which accommodates fingers of the user ([0012] and Fig. 1).  It is well-known that a finger of a human is around/less than 2 cm.  
Regarding claim 14, the tactile region provides a continuous path or pathway for the finger to trace (geometric shapes are patterned as shown in Fig. 1, therefore providing a continuous path/pathway).  Regarding claim 15, the tactile region is located only at a discrete region of the bedwear (Abstract, [0004] and [0021]).  Regarding claim 16, the tactile region 103 represents less than 25% of the area of a given surface of the bedding or bedwear (Fig. 1).  
Regarding claim 18, Johnson discloses bedwear or bedding comprising: a tactile region 103 having a group of nested shapes or patterns, or a series of shapes or patterns that get progressively smaller or larger in a given direction (see 103 of Fig. 1) or a generally fractal shape or pattern (smaller squares within a square as displayed in Fig. 1).  However, while Johnson does not disclose explicitly that the group of nested shapes or the series of shapes or patterns that get progressively smaller or larger in the given direction of the tactile region are raised at least 0.01 mm relative to a surrounding region around the tactile region, Johnson makes such obvious as the textile region itself is embedded in a pocket of the hoodie, which would need to be at least .01 mm from the 
Regarding claim 19, Johnson discloses a method comprising modifying existing bedwear (hoodie of Fig. 1) to add a patch having a tactile region 103 to said bedwear (Abstract, [0011], [0013], [0020] and [0021]), the tactile region 103 comprising: a group of nested shapes or patterns, or a series of shapes or patterns that get progressively smaller or larger in a given direction (see 103 of Fig. 1) or a generally fractal shape or pattern (smaller squares within a square as displayed in Fig. 1).  However, while Johnson does not disclose explicitly that the group of nested shapes or the series of shapes or patterns that get progressively smaller or larger in the given direction of the tactile region are raised at least 0.01 mm relative to a surrounding region around the tactile region, Johnson makes such obvious as the textile region itself is embedded in a pocket of the hoodie, which would need to be at least .01 mm from the surface of the hoodie itself in order to accommodate hands of the user ([0012] and Fig. 1).  
Regarding claim 22 and in view of its indefinite nature, Johnson discloses a “kit” comprising bedwear (“hoodie” with textured areas applied thereon in the form of a patch ([0012] and [0013]).  However, Johnson does not explicitly disclose instructions for using the patch.  Where the printed matter (“instructions”) and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.  In the instant application, the claim merely recites a kit containing bedwear and instructions for using a patch (located on the bedwear). The instructions 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub. No. 2015/0273178) in view of Burgio et al. (U.S. Pub. No. 2009/0156886).  Regarding claim 10, Johnson discloses the invention as claimed, see rejection supra; however Johnson fails to disclose wherein the method includes the step of a person listening to a sound recording instructing the person to touch the tactile region and move along it in a given manner.  Burgio et al. (hereinafter Burgio) teaches a method and system for providing therapy and relaxation to an individual (Abstract and [0008], wherein auditory stimulation may also be provided to the individual in the form of instructions enhancing a reduction in stress through a headset [0057].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate auditory instructions to a user as taught by Burgio, in a method of promoting calmness/focus as suggested by Johnson as Johnson discloses certain sensory inputs reduce stress in almost every individual ([0002] of Johnson). However, while Johnson and Burgio do not explicitly disclose that the audio instructions entail instructing the individual to touch the tactile region and move along it in a given manner, such an instruction would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Johnson discloses that such a movement along the tactile region with induces a calming/comforting effect on an individual ([0003] and [0004]).  

Response to Arguments
Applicant’s arguments filed 20 October 2021 with respect to the rejection of claims 2, 3, 5, 7, 9, 10, 13, 14, 17-19 and 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  The rejection to claim 10, however, was not resolved with respect to the existence of parentheses in the claim; see rejection supra.   

Applicant’s arguments filed 20 October 2021 with respect to the rejection of claims 18 and 22 under 35 U.S.C. 112(d) have been fully considered and are persuasive.

Applicant’s arguments with respect to claims 1-9, 11-19 and 22 under 35 U.S.C. 102(a)(1) citing Smith (‘815) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791